      3:17-cr-30040-SEM-TSH # 31   Page 1 of 3                                    E-FILED
                                                       Thursday, 09 May, 2019 03:30:27 PM
                                                             Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       3:17-cr-30040-SEM-TSH
                                         )
PAUL PADAVIC,                            )
                                         )
      Defendant,                         )

        UNOPPOSED MOTION TO CONTINUE PRETRIAL
     CONFERENCE, TRIAL DATE, AND TO EXTEND THE RULE
              12.1 MOTION FILING DEADLINE

      Defendant Paul Padavic, by and through his attorney, Thomas

W. Patton, of the Federal Public Defender's Office for the Central

District of Illinois, and pursuant to Title 18 U.S.C. Section

3161(h)(7)(A), moves this Court for the entry of an Order extending

the Rule 12.1 motion filing deadline, continuing the pretrial

conference date, presently scheduled for May 17, 2019 at 2:00 p.m.,

and the trial date, presently scheduled for June 4, 2019 and in

support thereof, states as follows:

      1. On January 19, 2018, Mr. Padavic was arraigned and he is

in custody.
     3:17-cr-30040-SEM-TSH # 31   Page 2 of 3




     2. The Defense needs additional time to review discovery,

conduct investigation, and negotiate with the Government.

     3. The United States Government by AUSA Weir has no

objection to this motion.

     4. The ends of justice served by granting the continuance

outweigh the best interest of the Defendant and the public in a

speedy trial. 18 U.S.C. § 3161(h)(7)(A).

     WHEREFORE, Defendant respectfully requests the entry of an

Order continuing the final pretrial conference and trial for at least

thirty days.

                            Respectfully submitted,

                            PAUL PADAVIC, Defendant,

                            By: s/ Thomas W. Patton
                            Thomas W. Patton
                            Federal Public Defender
                            401 Main St., Suite 1500
                            Peoria, Illinois 61602
                            Telephone: (309) 671-7891
                            Fax: (309) 671-7898
                            E-mail: thomas_patton@fd.org




                                    2
     3:17-cr-30040-SEM-TSH # 31   Page 3 of 3




                    CERTIFICATE OF SERVICE

     I hereby certify that on May 9, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to the following:


Mr. Matt Weir
Assistant United States Attorney
Office of the U.S. Attorney
318 South Sixth Street
Springfield, IL 62701-1806


                           By: s/ Thomas W. Patton
                           Thomas W. Patton
                           Federal Public Defender
                           401 Main St., Suite 1500
                           Peoria, Illinois 61602
                           Telephone: (309) 671-7891
                           Fax: (309) 671-7898
                           E-mail: thomas_patton@fd.org




                                    3
